Citation Nr: 0709726	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
foot. 

2.  Entitlement to an initial compensable rating for tinea 
pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 2000 to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  In July 2004, 
the veteran appeared in a video conference hearing before the 
undersigned and in November 2004, the Board remanded for 
further development.  Subsequently, the Board issued a 
decision in November 2006 and upon the veteran's 
representative's motion to vacate for opportunity to render 
an informal hearing presentation, vacated that decision in 
February 2007.   


FINDINGS OF FACT

1.  Pes planus was noted prior to service entry, and a 
preponderance of the evidence is against finding it underwent 
a permanent increase in severity during active duty.

2.  The veteran's tinea pedis has not been manifested by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; nor does it affect at least 5 
percent of the entire body or require intermittent systemic 
therapy.  


CONCLUSIONS OF LAW

1.  Pes planus not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006). 

2.  The criteria for an initial compensable rating for tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code (DC) 7806, 7813 (effective prior to and as of August 30, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002 and 
January 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claims.  Therefore, the 
Board finds that he was provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  In January 
2004, the Board remanded for examinations.  However, the 
veteran failed to appear for two scheduled tests which would 
have determined whether his pes planus was aggravated in 
service and determined the current severity of his tinea 
pedis.  The duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the veteran's 
cooperation in testing was required to obtain more 
information to evaluate his claims.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.   In light of the Board's denial 
of the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

1.  Service connection for bilateral flat foot

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).   

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The United States Court of Appeals for Veterans Claims has 
consistently stated that temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), 
citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The December 1999 entrance examination showed a diagnosis of 
pes planus, moderate and asymptomatic and the examiner also 
noted dorsiflexion difficulty with duck walking or standing.  
Service medical records show that the veteran began 
experiencing moderate to severe pain localized over the 
medial arches of both feet immediately after entrance to the 
service.  Multiple service medical records reference the 
veteran's long history of bilateral foot pain and pes planus.  
Private treatment records confirm ongoing treatment for 
bilateral foot pain. 

VA afforded the veteran an examination for his pes planus in 
February 2002.  The examiner noted the presence of calluses 
beneath the metatarsal heads of both feet and dynamic hammer 
toes of the left and right second, third and fourth toes.  He 
also opined that the veteran's pes planus was more likely 
than not present prior to military service.  However, the 
examiner did not address whether the veteran's pes planus was 
aggravated by his service.

The remaining question is whether the veteran's pre-existing 
pes planus was aggravated in service.  There is no indication 
that this disability was aggravated in service.  While 
service medical records reflect that the veteran was seen on 
several occasions for foot pain related to his bilateral pes 
planus, there is no competent evidence that his pes planus 
underwent any permanent increase in severity in service.  
Although the veteran was scheduled for an examination which 
would have addressed this question, he failed to appear for 
that examination (as discussed above).  Therefore, as there 
is no competent medical evidence that the veteran's pre-
existing pes planus permanently increased in severity during 
service, service connection for pes planus is unwarranted.  

While the veteran has suggested that his pes planus 
permanently increased in severity during service, as a lay 
person, he has no competence to give a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's pes planus increased in severity during 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  
2.  An initial compensable rating for tinea pedis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
tinea pedis has been assigned a non-compensable rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the revised regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g).  

Under the prior version of DC 7813, dermatophytosis is to be 
rated as scars, disfigurement, etc. or on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. § 
4.118, DC 7813 (effective prior to August 30, 2002).  Unless 
otherwise provided, DC 7813 is rated for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Id.  Under the former DC 7806, 
for eczema, a 10 percent rating is warranted for a skin 
disorder with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, DC 
7806 (effective prior to August 30, 2002).  

Revised DC 7813 provides that dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 
7806), depending upon the predominant disability.  See 38 
C.F.R. § 4.118, DC 7813 (effective August 30, 2002).  In this 
case, the veteran's skin disability should be rated under 
dermatitis, as his tinea pedis does not include any medical 
findings of disfigurement or scars.

Under the revised rating criteria provided by DC 7806, a 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  38 C.F.R. § 4.118, DC 7806 (effective August 
30, 2002).

The veteran was afforded an examination for his tinea pedis 
in March 2002.  At this examination the veteran reported 
having athlete's foot throughout his time in the service as 
manifested by scaling of the feet and thickening of the great 
toenail of both feet.  The veteran denied any itching, 
ulceration or skin breakdown, only a scaling to the feet.  On 
physical examination there was hypertrophy of the great 
toenail on both feet with discoloration consistent with 
fungal nail disease and there was scaling of the soles of the 
feet bilaterally without cracking between the toes or without 
ulceration.  There was no sign of cellulites.  The impression 
was tinea pedis, bilaterally.  A January 2004 VA clinical 
record noted hypertropic nails with some skin exfoliation.  
The record also indicated that the veteran was prescribed 
cream for his skin disability.  The assessments included 
tinea pedis and onychomycosis.   

The veteran does not meet the criteria for a compensable 
rating under the prior regulation.  While the veteran has 
been shown to have exfoliation, there is no indication that 
it involves an exposed surface or extensive area.  Therefore, 
a compensable rating under prior DC 7813 is unwarranted. 

Likewise, a compensable rating under the revised criteria is 
not warranted.  There is no indication that the veteran's 
tinea pedis affects at least 5 percent of the entire body, 
that any exposed area is affected or that he requires 
intermittent systemic therapy for less than six weeks during 
the twelve month period.  See 38 C.F.R. § 4.118, DC 7806 
(effective August 30, 2002).  The only pertinent evidence 
since the effective date of the revised criteria does not 
address any of these criteria.  As indicated above, the 
veteran failed to report to a scheduled examination which 
would have provided evidence in accordance with the revised 
criteria.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's tinea pedis was compensably 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra

Finally, there is no evidence that the veteran has been 
hospitalized for tinea pedis.  There is also no evidence 
suggesting that this disability has prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).  Therefore, the preponderance of the evidence is 
against an initial compensable rating for tinea pedis.  
38 U.S.C.A. § 5107. 


ORDER

Service connection for bilateral flat foot is denied. 

An initial compensable rating for tinea pedis is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


